Exhibit 10.1

RUSH ENTERPRISES, INC.

2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

[                                         ]

Employee

 

Date of Award:    [                    ] Number of Restricted Stock Units:   
[                    ] Expiration Date:    10 years from the Date of Award
General Vesting Schedule/Restricted Period:    3 years, vesting 1/3 on the
first, second and third anniversary date of the Date of Award.

1. Grant of RSU Award. Rush Enterprises, Inc. (the “Company”), pursuant to the
Rush Enterprises, Inc. 2007 Long-Term Incentive Plan (the “Plan”), hereby awards
to you, the above-named Employee, effective as of the Date of Award set forth
above (the “Date of Award”), that number of restricted stock units set forth
above (the “RSUs”), on the terms and conditions set forth in this Agreement. All
of the RSUs will be subject to the prohibition on the transfer of the RSUs and
the obligations to forfeit the RSUs to the Company as set forth in Section 3 of
this Agreement (“Forfeiture Restrictions”). During the period that the RSUs are
subject to Forfeiture Restrictions, the RSUs will be evidenced by entries in a
bookkeeping ledger account that reflect the number of RSUs credited under the
Plan for your benefit.

2. Effect of the Plan. The RSUs awarded to Employee are subject to all of the
terms and conditions of the Plan, which terms and conditions are incorporated
herein for all purposes, and of this Agreement together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Employee, so
long as such amendment, modification, restatement or supplement does not
materially reduce the rights and benefits available to Employee hereunder, and
this Award will be subject, without further action by the Company or Employee,
to such amendment, modification, restatement or supplement unless provided
otherwise therein. The Company further reserves the right to amend, modify,
restate, supplement or terminate the Plan and this Agreement without the consent
of Employee in order to comply with any applicable law, regulation, or Company
policy, including any law, regulation, or policy that could require forfeiture
of this Award, repayment of any amounts paid pursuant to this Award, or
cancellation of any stock issued pursuant to this Award. Capitalized terms used
but not defined in this Agreement have the meanings ascribed to such terms in
the Plan.

3. Restrictions. Employee hereby accepts the Award of the RSUs and agrees with
respect thereto as follows:

(a) No Transfer. Unless otherwise determined by the Committee and provided in
this Agreement or the Plan, the RSUs may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred except by will or the laws of
decent and distribution. The Forfeiture Restrictions shall be binding upon and
enforceable against any permitted transferee of the Restricted Shares.



--------------------------------------------------------------------------------

(b) Mandatory Mediation and Arbitration Procedure. By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
the Employee by the Company, the Employee waives the Employee’s right to a jury
trial in state or federal court and agrees that disputes arising under this
Agreement must first be submitted for non-binding mediation before a neutral
third party. If a dispute remains unresolved at the conclusion of the mediation
process, either party may submit the dispute for resolution by final binding
arbitration. The arbitrator shall have the authority to allow for appropriate
discovery and exchange of information prior to a hearing, including (but not
limited to) production of documents, information requests, depositions, and
subpoenas. By execution of this Agreement, however, the Employee does not
waive the Employee’s right to any normally available remedies the Employee may
have in connection with any claim the Employee may bring against the Company, as
an arbitrator can award any normal remedies the Employee could get in a court
proceeding. By execution of this Agreement, the Employee represents that to the
extent the Employee considered necessary, the Employee has sought, at the
Employee’s own expense, counsel regarding the terms of this Agreement and the
waiver contemplated in this paragraph (b) of Section 3. If this arbitration
provision is found inapplicable, then either party may file suit and each party
agrees that any suit, action, or proceeding arising out of or relating to this
Agreement shall be brought in the United States District Court for the Western
District of Texas (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Texas State court in Bexar County, Texas) and that
the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection a party
may have to the laying of venue for any such suit, action or proceeding brought
in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) Forfeiture of RSUs. If Employee terminates service with the Company and its
Subsidiaries prior to the date that the Forfeiture Restrictions lapse (the
“Restriction Lapse Date”) for any reason other than Employee’s death or
Disability, or if Employee (or Employee’s estate) initiates a legal proceeding
against the Company other than pursuant to the terms of paragraph (b) of this
Section 3, then Employee (or Employee’s estate, as applicable) shall, for no
consideration, forfeit any right to any outstanding RSUs. Notwithstanding the
foregoing, the Committee or its designee may, in the Committee’s or the
designee’s sole and absolute discretion, as applicable, provide for the
acceleration of the vesting of the RSUs, eliminate or make less restrictive any
restrictions contained in this Agreement, waive any restriction or other
provision of the Plan or this Agreement or otherwise amend or modify this
Agreement in any manner that is either (i) not adverse to Employee, or
(ii) consented to by Employee.

(d) Lapse of Forfeiture Restrictions. If Employee provides continuous, eligible
service to the Company and its Subsidiaries as determined by the Committee or
its designee, in the Committee’s or the designee’s sole and absolute discretion,
as applicable, the Forfeiture Restrictions will lapse with respect to one-third
(33.33%) of the RSUs on the first anniversary of the Date of Award; an
additional one-third (33.33%) on the second anniversary of the Date of Award;
and the final one-third (33.34%) on the third anniversary of the Date of Award.

(e) Death, Disability or Retirement. If Employee shall die or be subject to
Disability (as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”)) while employed by the Company and its Subsidiaries or
choose to Retire (defined as termination by the Employee of the Employee’s
employment relationship with the Company or any of its subsidiaries after 10
years of employment with the Company and attaining the age of 60), the
Forfeiture Restrictions of the Restricted Shares granted hereunder (unless
previously terminated pursuant to paragraph (c) of this Section 3) will lapse
pursuant to the following: (i) in the case of

 

2



--------------------------------------------------------------------------------

death or Disability while employed by the Company and its Subsidiaries; or
(ii) in the case Employee chooses to Retire, for so long as Employee does not
become employed by a “competitor” of the Company, the Forfeiture Restrictions
shall continue to lapse pursuant to paragraph (d) of this Section 3. A
determination as to whether the Employee has become employed by a “competitor,”
and the definition of “competitor,” shall be made by the Committee, in its sole
discretion. In the event Employee becomes employed by a “competitor,” then
Employee’s continuous, eligible service to the Company will be deemed to
terminate on the date Employee is employed by a “competitor” and the provisions
of Paragraph (d) of this Section 3 shall apply to determine whether any
Forfeiture Restrictions have lapsed.

(f) Change in Control. If a Change in Control occurs during the term of this
Agreement, the Forfeiture Restrictions will lapse with respect to 100% of the
RSUs.

4. Settlement of RSUs. The Company will issue you one share of Common Stock,
less applicable withholding, in exchange for each RSU that is awarded to you
under this Agreement. Settlement of each RSU will occur on each Restriction
Lapse Date with respect to those RSUs no longer subject to a Forfeiture
Restriction unless you elect to defer settlement under the Rush Enterprises,
Inc. Deferred Compensation Plan. Following settlement of each RSU, you will have
no further rights with respect to such RSU.

5. Tax Withholding. To the extent that the receipt of the RSUs or the Agreement,
the vesting of the RSUs or a distribution under the Agreement results in income
to you for federal, state or local income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt, vesting or exercise, as the case may
be, such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from any payment due under the Agreement or from any cash
or stock remuneration then or thereafter payable to you any tax required to be
withheld by reason of such taxable income, sufficient to satisfy the withholding
obligation based on the last per share sales price of the Common Stock of the
Company for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the NASDAQ Composite Transactions.

Employee acknowledges that the tax consequences associated with the Award are
complex and that the Company has urged Employee to review with Employee’s own
tax advisors the federal, state, and local tax consequences of this Award.
Employee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
Employee (and not the Company) shall be responsible for Employee’s own tax
liability that may arise as a result of this Agreement.

6. Sale of Securities. Any shares of the Company’s Common Stock awarded
hereunder may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws or any
provisions of the Company’s Insider Trading Policy. You agree that (a) the
Company may refuse to cause the transfer of such shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares.

7. Community Interest of Spouse. The community interest, if any, of any spouse
of Employee in any of the RSUs shall be subject to all of the terms, conditions
and restrictions of this Agreement and the Plan, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Employee’s interest in such Restricted Shares to be so forfeited and surrendered
pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has executed this Agreement, all as of the
date first above written.

 

RUSH ENTERPRISES, INC.

 

W.M. “Rusty” Rush, Chief Executive Officer and President

EMPLOYEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN
CONFERS UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
EMPLOYEE’S SERVICE TO THE COMPANY. Employee acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the RSU Award subject to all of the terms and
provisions hereof and thereof. Employee has reviewed this Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement, and fully understands all provisions of this
Agreement and the Plan.

 

DATED:  

 

    SIGNED:  

 

        EMPLOYEE

 

4